Citation Nr: 9914647	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  94-18 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a perforated left eardrum.  

2.  Entitlement to an increased (compensable) rating for 
defective hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
March 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claims 
seeking entitlement to increased (compensable) ratings for a 
perforated left eardrum and for defective hearing.

In October 1993, the veteran raised claims for several 
disabilities, including entitlement to service connection for 
PTSD, vertigo, an ear infection, and a right shoulder 
disability.  In February 1994, the veteran asserted that his 
service-connected tinnitus had increased in severity.  The 
veteran's claims for entitlement to service connection for 
PTSD and a right shoulder disability as well as for an 
increased rating for tinnitus are referred back to the RO for 
appropriate adjudication.

Regarding the veteran's claims for entitlement to service 
connection for vertigo and an ear infection, the Board denied 
the veteran's claims for entitlement to service connection 
for otitis media and dizziness in October 1992.  Inasmuch as 
the veteran is asserting that these claims should be reopened 
on the basis of new and material evidence having been 
presented, these matters are referred to the RO for 
appropriate adjudication. 




FINDINGS OF FACT

1.  All the relevant evidence for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran's right ear hearing acuity is measured at 
level II.  His left ear hearing acuity is measured at level 
II.

3. The veteran's residuals of a perforated left eardrum are 
manifested by tympanosclerosis, and are not productive of 
swelling, dry and scaly or serous discharge, and itching of 
the auditory canal, and they do not require frequent and 
prolonged treatment. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased 
(compensable) rating from 10 percent disabling for service-
connected bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6101 (1998).

2.  The criteria for a compensable rating for residuals of a 
perforated left ear drum have not been met. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.87a, Diagnostic Codes 6210, 
6211 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

On a VA authorized audiological evaluation in October 1992, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
35
55
85
LEFT

25
30
35
65

The average puretone decibel loss for the right ear was 50 
and for the left ear was 35.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 96 percent in the left ear.  

On the veteran's December 1992 claim, he requested an 
increased evaluation for his service-connected ear infection 
and defective hearing.  

At a VA audiological examination in January 1993, the 
examiner noted that the veteran had a major problem with 
tinnitus and balance.  The examiner noted that the veteran 
used a cane and that he fell frequently if he was not 
careful.  The examiner noted that the veteran used the wall 
for support at times when walking around the room.  The 
examiner's diagnoses were defective hearing, tinnitus 
bilaterally, and labrynthitis.  

On a VA authorized audiological evaluation in January 1993, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
25
50
80
LEFT

25
25
30
55

The average puretone threshold decibel loss was 46 for the 
right ear and 34 for the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and of 88 percent in the left ear.  The veteran 
reported that his main problem was a balance or dizziness 
problem.  

In October 1993, the veteran submitted a treatment report 
from a private doctor.  The examiner's assessment was left 
ear pathology consisting of healed perforation.  The examiner 
noted that there was no active infection identified.  The 
examiner was supplied with some low dose Amoxicillin to use 
for a month to suppress any further minor otitis.  

The veteran was afforded a hearing before the RO in October 
1993, a transcript of which has been associated with the 
claims folder.  The veteran's representative submitted a list 
of medication that the veteran was taking for his ear 
conditions.  The veteran described dizziness that caused him 
to fall down.  The veteran described infections in his left 
ear, which would come in the Fall or when he got a cold.  The 
veteran stated that he had two different types of hearing 
aids.  The veteran described a crusting or oozing out of his 
left ear, and indicated that he got a rash on his left ear.  

A VA Medical Center treatment record from December 1993 
showed that the veteran's tympanic membranes were intact.  

The veteran underwent a VA audiological examination in 
February 1994.  The examiner noted that the veteran had a 
major problem with balance secondary to middle ear disorder, 
for which he took medications.  The examiner noted that there 
was an old perforation of the left drum, with fluid 
collection observed behind both drums.  The examiner noted 
that there were not acute or chronic infections at the 
current time.  The examiner noted that the neurological 
deficit consisted of middle ear disease with problems with 
balance and bilateral tinnitus.  The examiner's diagnoses 
were labryinthitis, defective hearing, and bilateral 
tinnitus, continuous.  

On a VA authorized audiological evaluation in February 1994, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
25
55
70
LEFT

20
25
30
55

The average puretone threshold decibel loss was 43 for the 
right ear and 33 for the left ear.  Speech audiometry 
revealed speech recognition ability of 98 percent in the 
right ear and of 94 percent in the left ear.

On a VA authorized audiological evaluation in March 1994, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
20
50
60
LEFT

25
25
30
55

The average puretone threshold decibel loss was 40 for the 
right ear and 34 for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 100 percent in the left ear.  The veteran 
would not tolerate a tympanometry on the left ear as he 
stated that it caused severe pain with the change of 
pressure.  

The veteran underwent a VA electronystagmogram in March 1994.  
The veteran reported dizziness and loss of balance if he 
turned to the left for the past 20 years, once a week, 
lasting for 3-5 minutes.  He reported that sometimes he had 
nausea and vomiting.  The examiner's impression was that the 
examination was incomplete, because the veteran would not 
allow certain tests to be completed.  The examiner reported 
that certain tests completed were essentially within normal 
limits and did not suggest central vestibular dysfunction.  

The veteran was seen at the VA Medical Center in April 1994.  
Examination showed a perforation of the left tympanic 
membrane.  

On a VA authorized audiological evaluation in October 1994, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
25
50
70
LEFT

20
25
30
55

The average puretone threshold decibel loss was 43 for the 
right ear and 33 for the left ear.  Speech audiometry 
revealed speech recognition ability of 94 in both ears. 

The veteran underwent a VA examination for diseases of the 
ear in October 1994.  Examination showed scarring of both 
drums with a perforation of the left drum, with no acute or 
chronic infections.  There was no neurological deficit, aside 
from the tinnitus.  Diagnoses were defective hearing and 
bilateral constant tinnitus.  

The veteran underwent a VA audiometric evaluation in May 
1995.  However, the speech discrimination of the veteran's 
was not tested.  

On a VA authorized audiological evaluation in May 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
35
60
75
LEFT

35
35
40
75

The average puretone threshold decibel loss was 52 for the 
right ear and 48 for the left ear.  Speech audiometry 
revealed speech recognition ability of 98 percent in the 
right ear and of 98 percent in the left ear.

The veteran underwent a VA audiological examination in May 
1998.  The veteran stated that his ear infection was 
associated with the left tympanic membrane perforation.  
Examination showed that the left tympanic membrane was 
perforated and had scar tissue.  There was no sign of 
abnormality in the tympanum areas bilaterally.  There was no 
mastoid tenderness bilaterally.  There was no sign of active 
infection in the middle or inner ears bilaterally.  The 
examiner's diagnoses were history of head trauma with left 
tympanic membrane perforation due to a land mine explosion; 
bilateral, high-frequency, sensorineural hearing loss; 
chronic tinnitus; episodic vertigo; bilateral 
tympanosclerosis; and status-post left ear infection.  

A copy of a VA Medical Center treatment record from July 1998 
shows that the veteran was seen for his left ear.  The 
veteran described recurrent left ear irritation with a 
history of infection.  The examiner noted redness of the left 
ear.  The examiner's assessment was mild external otitis.  
Medication for the left ear was prescribed with the direction 
to put drops in the left ear.  


Analysis

The veteran's claims for increased compensation for bilateral 
hearing loss and residuals of a perforated left eardrum are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
The United States Court of Veterans Appeals (Court) has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Court has 
also stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).


Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

Evaluations of defective hearing range from 0 percent to 100 
percent based on organic impairment of hearing acuity as 
measured by the result of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometric tests.  To evaluate the 
degree of disability for defective hearing, the rating 
schedule establishes 11 acuity levels from level I for 
essentially normal acuity through level XI for deafness.  38 
C.F.R. § 4.85 (1998). 

The provisions of 38 C.F.R. § 4.85 require that certain 
controlled speech discrimination tests and puretone 
audiometry tests be conducted in order to rate defective 
hearing.  This was done by the VA on numerous occasions, most 
recently in December 1996 and July 1997.  The chief of the VA 
audiology clinic that performed the testing reported the 
speech recognition score and puretone thresholds which 
provided the best estimate of the veteran's organic hearing.  
See 38 C.F.R. § 4.87 (1998).  

Applying these findings, set forth above, and using Table VI 
of § 4.85 to compute a numeric score, for the October 1992 VA 
examination, a result of I is obtained for the right ear, and 
a result of I is obtained for the left ear.  For the January 
1993 VA examination, a result of II is obtained for the right 
ear, and a result of II is obtained for the left ear.  For 
the February 1994 VA examination, a result of I is obtained 
for the right ear, and a result of I is obtained for the left 
ear.  For the March 1994 VA examination, a result of I is 
obtained for the right ear, and a result of I is obtained for 
the left ear. For the October 1994 VA examination, a result 
of I is obtained for the right ear, and a result of I is 
obtained for the left ear.  For the May 1998 VA examination, 
a result of I is obtained for the right ear, and a result of 
I is obtained for the left ear.  Table VII of § 4.85 makes it 
clear that the veteran is not entitled to a compensable 
rating for hearing loss when rated at these levels.  It needs 
to be emphasized that the assignment of disability ratings 
for hearing impairment is derived by mechanical application 
of the rating schedule to the numeric designations assigned 
after the audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet.App. 345 (1992).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special audiological examinations to determine the 
veteran's current level of hearing loss. Therefore, the RO 
and the Board have considered all the provisions of Parts 3 
and 4 that would reasonably apply in this case.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for an increased rating for bilateral hearing loss must 
be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


Entitlement to an increased (compensable) rating for 
residuals of a perforated left eardrum

The only rating for a perforation of the tympanic membrane 
under the rating code is a noncompensable one.  38 C.F.R. 
§ 4.87, Diagnostic Code 6211 (1998).  

When there is disease of the auditory canal with swelling, 
dry and scaly or serous discharge, itching, requiring 
frequent and prolonged treatment, then a 10 percent rating is 
assigned.  38 C.F.R. § 4.87, Diagnostic Code 6210 (1998).  

When otitis media is suppurative and chronic, then a 10 
percent rating is assigned during the continuance of the 
suppurative process.  38 C.F.R. § 4.87, Diagnostic Code 6200 
(1998).  

While the veteran asserts that he has an ear infection 
associated with his left tympanic membrane perforation, he is 
service-connected for "residuals of a perforated left 
eardrum."  He is not service-connected for otitis media.  As 
noted in the introduction of this document, the Board denied 
the veteran's claim for otitis media in October 1992.  Thus, 
the issue of whether new and material evidence had been 
presented in order to reopen the veteran's claim of 
entitlement to service connection for otitis media was 
referred to the RO for appropriate determination.  The 
veteran's current claim on appeal is limited to an increased 
rating for residuals of a perforated left eardrum.  Although 
the evidence shows that the veteran has a diagnosis of otitis 
media (July 1998 VA treatment record), consideration will not 
be given to whether the veteran's disability can be rated 
under Diagnostic Code 6200 for otitis media, since he is not 
service-connected for otitis media.  

The veteran's service-connected residuals of a perforated 
left eardrum are rated under Diagnostic Code 6211, for 
perforation of the tympanic membrane.  The veteran is already 
in receipt of a noncompensable rating, which is the highest 
rating allowed under Diagnostic Code 6211 for perforation of 
the tympanic membrane.  Therefore, the veteran is not 
entitled to an increased rating under Diagnostic Code 6211. 

The veteran is not entitled to an increased rating to 10 
percent when considering his disability under Diagnostic Code 
6210 for diseases of the auditory canal.  At the veteran's 
most recent VA examination in May 1998, the examiner noted 
that the veteran's left tympanic membrane was perforated and 
had scar tissue.  The examiner stated that there was no sign 
of abnormality in the tympanum area and no sign of active 
infection in the middle or inner ear.  The examiner diagnosed 
the veteran with bilateral tympanosclerosis and status-post 
left ear infection.  At the veteran's VA examination in 
October 1994, the examiner noted that there were no acute or 
chronic infections.  

The relevant clinical findings do not show that the veteran 
has a disease of the auditory canal which requires frequent 
and prolonged treatment, has swelling, dry and scaly or 
serous discharge, and itching.  Thus, he does not meet the 
criteria for a 10 percent rating under Diagnostic Code 6210 
for diseases of the auditory canal.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the veteran's claim for an 
increased rating for residuals of a perforated left eardrum 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).





ORDERS

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.  

Entitlement to an increased (compensable) rating for 
residuals of a perforated left eardrum is denied.






		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 
	

